AMENDED AND RESTATED
CHANGE OF CONTROL/SEVERANCE AGREEMENT


THIS AMENDED AND RESTATED CHANGE OF CONTROL/SEVERANCE AGREEMENT (this
“Agreement”) dated this ___ day of __________, 2006, by and between CASCADE
FINANCIAL CORPORATION and CASCADE BANK (hereinafter jointly referred to as
“Cascade”) and ______________________________ (“Executive”) amends and restates
the Change of Control/Severance Agreement entered into between Cascade Bank and
_________________________________ on _________________, 2001.  Upon execution of
this Agreement, the Change of Control/Severance Agreement entered into in 2001
shall be null and void and of no further force and effect.
 
WHEREAS, Executive is currently serving as ______________________________ and
has agreed to continue to serve in the employ of Cascade; and
 
WHEREAS, the Board of Directors of Cascade recognizes the substantial
contribution Executive has made to Cascade and wishes to provide Executive with
certain benefits for the period provided in this Agreement in the event of a
change of control (as defined herein) of Cascade;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, the parties hereto agree as
follows:
 
1.  Certain Definitions.
 
        (a)  “Change of Control” as used herein will be deemed to have occurred
when there is a Change in the Ownership of Cascade or a Change in the Ownership
of a Substantial Portion of the Assets of Cascade, as defined below:
 
            (i)  Change in the Ownership of Cascade. For the purposes of this
Agreement, a Change in the Ownership of Cascade shall be deemed to occur when
any one person, or more than one person acting as a group, acquires ownership of
Cascade stock that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of Cascade.  A Change in Ownership of Cascade will not occur
when any one person, or more than one person acting as a group, owning more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of Cascade acquires additional stock. For the purposes of this section, an
increase in the percentage of stock owned by any one person, or more than one
person if acting as a group, as a result of a transaction in which Cascade
acquires its stock in exchange for property will be treated as an acquisition of
stock.
 
            (ii)  Change in the Ownership of a Substantial Portion of the Assets
of Cascade. For the purposes of this Agreement, a Change in the Ownership of a
Substantial Portion of the Assets of Cascade shall be deemed to occur on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) assets from Cascade that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of Cascade immediately prior
to such acquisition or acquisitions.  For the purposes of this section, “gross
fair market” value means the value of the assets of Cascade or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.  A Change
 
- 1 -

--------------------------------------------------------------------------------

 
in the Ownership of a Substantial Portion of the Assets of Cascade shall not be
deemed to occur where the assets transferred by Cascade are transferred to: (1)
a shareholder of Cascade (immediately before the asset transfer) in exchange for
or with respect to its stock; (2) an entity fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by
Cascade; (3) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of Cascade; or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person or more than one persons acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of Cascade.
 
        (b)  “Good Reason” as used in this Agreement means the occurrence,
without Executive’s express written consent, of a material diminution of
Executive’s duties, responsibilities or benefits, including (without limitation)
any of the following circumstances:
 
            (i)  A requirement that Executive be based at any location not
within forty (40) miles of Executive’s then existing job location, providing
that such new location is not closer to Executive’s home;
 
            (ii)  A material demotion, or loss of title or loss of significant
authority of Executive, excluding for this purpose, an isolated, insubstantial
or inadvertent action not taken in bad faith which is remedied by Cascade
immediately after notice thereof is given by Executive;
 
            (iii)  A reduction in Executive’s salary or a material adverse
change in Executive’s perquisites, benefits or vacation, other than as part of
an overall program applied uniformly and with equitable effect to all members of
the senior management of Cascade; or
 
            (iv)  A successor bank or company fails or refuses to assume
Cascade’s obligations under this Agreement, as required in Section 4(a) hereof.
 
        (c)  “Cause” as used in this Agreement means termination of the
employment of Executive because of Executive’s personal dishonesty,
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, insubordination, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement or any other agreement between Executive and
Cascade. Executive shall not be entitled to any payment or benefit hereunder in
the event a termination occurs by reason of a voluntary retirement, voluntary
termination (other than for reasons specified in Section 1(b) hereof),
disability or for Cause.
 
- 2 -

--------------------------------------------------------------------------------

 
        (d)  “Change of Control Period” as used in this Agreement shall mean the
period of time starting six (6) months prior to the date the Change of Control
is effected and ending twenty-four (24) months following such Change of Control.
 
2.  At-Will Employment.  Executive’s relationship with Cascade continues to be
an at-will employment relationship.  Cascade or Executive shall have the right
to terminate Executive’s employment with Cascade at any time with or without
Cause and with or without notice.  Nothing in this Agreement shall confer upon
Executive any right to continue in the employ of Cascade prior to or after a
Change of Control of Cascade or shall in any way limit the rights of Cascade,
except as expressly stated herein, to discharge Executive at any time prior to
or after the date of a Change of Control of Cascade for any reason whatsoever
with or without Cause.
 
3.  Change of Control/Severance Benefits.
 
        (a)  If during the Change of Control Period Cascade shall terminate
Executive’s employment other than for Cause, or Executive shall terminate
employment with Cascade for Good Reason, Cascade shall: (i) pay Executive (or in
the event of Executive’s subsequent death, Executive’s beneficiary or estate, as
the case may be), as severance pay, a sum equal to two (2) times the salary and
bonus paid by Cascade to Executive during the twelve (12) month period ending on
the last day of the month preceding the effective date of a Change of Control
(excluding any gains resulting from exercise of stock options or vesting of
restricted stock awards or other similar forms of stock compensation);
(ii) cause to be continued for twenty-four (24) months after the effective date
of a Change of Control, life, medical, dental, and disability coverage
substantially identical to the coverage maintained by Cascade for Executive
prior to the effective date of a Change of Control, except to the extent such
coverage may be changed in its application to all Cascade employees on a
nondiscriminatory basis; and (iii) accelerate any unvested stock-based
compensation so any such stock-based compensation shall be 100% vested and
immediately exercisable in full as of the date of such termination.  Payments
due under (i) above shall be paid to Executive in a lump sum no sooner than six
(6) months after the date of Executive’s termination.
 
        (b)  Notwithstanding the provisions of Section 1(a) above, if a payment
to Executive who is a “disqualified individual” shall be in an amount which
includes an “excess parachute payment,” the payment hereunder to Executive shall
be reduced to the maximum amount which does not include an “excess parachute
payment.”  The terms “disqualified individual” and “excess parachute payment”
shall have the meaning defined in Section 280G of the Internal Revenue Code of
1986, as amended.
 
        (c)  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 1(a) of this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in Section 1(a) of this Agreement be reduced by any compensation
earned or benefit received by Executive as the result of employment by another
employer.  This Agreement shall not be construed as a contract of employment or
as providing Executive any right to be retained in the employ of Cascade or any
affiliate thereof.
 
- 3 -

--------------------------------------------------------------------------------

 
        (d)  Prior to Executive’s gaining the right to receive, and in exchange
for, the severance compensation, benefits and option acceleration provided in
Section 3(a), above, to which Executive would not otherwise be entitled,
Executive shall first enter into and execute a release substantially in the form
attached hereto as Exhibit A (the “Release”) upon Executive’s termination of
employment.  Unless the Release is executed by Executive and delivered to
Cascade within twenty-one (21) days after the termination of Executive’s
employment with Cascade, Executive shall not receive any severance benefits
provided under this Agreement, acceleration, if any, of Executive’s equity
grants/benefits as provided in this Agreement shall not apply and Executive’s
equity grants/benefits in such event may be exercised following the date of
Executive’s termination only to the extent provided under their originals terms
in accordance with the applicable equity plans and agreements.
 
4.  Assignment.
 
        (a)  This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that Cascade shall require any successor or assignee of (whether direct
or indirect, by purchase, merger, consolidation, operation of law or otherwise)
to all or substantially all of the business and/or assets of Cascade, to
expressly assume and agree to perform Cascade’s obligations under this
Agreement.
 
        (b)  This Agreement shall be binding upon and inure to the benefit of
Executive and Cascade, and their respective successors and assigns.
 
5.  Required Regulatory Provisions.  Any payments made to Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon compliance
with 12 U.S.C. Section 1828(k) and any rules and regulations promulgated
thereunder, including 12 C.F.R. Part 359.
 
6.  Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon personal delivery (including personal delivery by
facsimile transmission) or the third day after mailing by first class mail, to
Cascade at its primary office location and to Executive at their address as
listed on Cascade’s payroll (which address may be changed by written notice).
 
7.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
 
8.  Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
9.  Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity of the other provisions hereof.
 
10.  Governing Law.  This Agreement shall be governed by the laws of the State
of Washington.
 
- 4 -

--------------------------------------------------------------------------------

 
11.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration,
conducted before a panel of three arbitrators in a location selected by
Executive within 50 miles of the location of Cascade, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.
 
12.  Reimbursement of Fees.  All reasonable legal fees and expenses paid or
incurred by Executive pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by Cascade if Executive
is successful on the merits pursuant to an arbitration award or legal judgment.
 
13.  Compliance with Internal Revenue Code Section 409A. Where required, the
provisions of this Agreement are intended to comply with the requirements of
Section 409A of the Internal Revenue Code. Notwithstanding any other provision
of this Agreement, this Agreement shall be interpreted and administered in
accordance with the requirements of Section 409A of the Internal Revenue Code.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
CASCADE FINANCIAL CORPORATION
CASCADE BANK
 
 
By:___________________________________________________________                   
Its:___________________________________________________________
Address: ______________________________________________________
                 ______________________________________________________
EXECUTIVE
 
 
___________________________________________________
Address: ____________________________________________
                 ____________________________________________


 
- 5 -

--------------------------------------------------------------------------------

 
